Name: 97/620/EC: Commission Decision of 16 September 1997 concerning certain protective measures with regard to certain fishery products originating in China and amending Commission Decision 97/368/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  Asia and Oceania;  fisheries
 Date Published: 1997-09-17

 17.9.1997 EN Official Journal of the European Communities L 254/17 COMMISSION DECISION of 16 September 1997 concerning certain protective measures with regard to certain fishery products originating in China and amending Commission Decision 97/368/EC (Text with EEA relevance) (97/620/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19, Whereas, upon importation of cooked crawfish tailmeat originating in a processing establishment in China, the presence of Vibrio cholerae has been detected; Whereas the presence of Vibrio cholerae on food is a result of bad hygienic practices before and/or after processing of food and it presents a potential risk for human health; Whereas imports of products from the establishment concerned in China must not therefore be further allowed; Whereas Community inspections in China and the results of checks at the Community border inspection posts have shown that potential health risks with regard to the production and processing of fishery products exist; Whereas Commission Decision 97/368/EC concerning certain protective measures with regard to certain fishery products originating in China (3), as amended by Decision 97/587/EC (4), provides for a ban of importation of fresh fishery products originating in China and for a requirement that frozen or processed fishery products originating in China must be systematically submitted to a microbiological examination; Whereas Decision 97/368/EC should be reviewed before 30 September 1997 and on the ground of the current findings it should be necessary to extend the measures provided in this Decision until 28 February 1998; Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to fishery products, fresh, frozen or processed, originating in China. Article 2 Member States shall ban the imports of fish products, in all forms, originating in the following establishment in China: Yangcheng Fengbao Aquatic Food Co. Ltd. (Plant Code No 3200/02226). Article 3 In Article 6 of Decision 97/368/EC the date of 30 September 1997 shall be replaced by 28 February 1998. Article 4 The Member States shall amend the measures they apply in respect of imports from China to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 5 All expenditure incurred by the application of this Decision shall be chargeable to the consigner, the consignee or their agent. Article 6 This Decision is addressed to the Member States. Done at Brussels, 16 September 1997. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 373, 31. 12. 1990, p. 1. (2) OJ L 162, 1. 7. 1996, p. 1. (3) OJ L 156, 13. 6. 1997, p. 57. (4) OJ L 238, 29. 8. 1997, p. 45.